 Case 2:20-cv-00285-JRG Document 11 Filed 09/24/20 Page 1 of 1 PageID #: 104




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

JAPAN DISPLAY INC.,                             §
                                                §
                                                §
               Plaintiff,                       §
                                                §
v.                                              §     CIVIL ACTION NO. 2:20-CV-00285-JRG
                                                §
TIANMA       MICROELECTRONICS            CO.    §
LTD.,                                           §
                                                §
               Defendant.                       §
                                                §

                                            ORDER
       Before the Court is the Unopposed Motion to Withdraw Previously Filed Return of Service

Form and Substitute Attached Waiver of Service Form (the “Motion”). (Dkt. No. 10.) Having

considered the Motion and noting that it is unopposed, the Court is of the opinion that the Motion
    .
should be and hereby is GRANTED. It is therefore ORDERED that, pursuant to Defendant

Tianma Microelectroonics Co. Ltd.’s (“Tianma”) Waiver of the Service of Summons (the

“Waiver”) (Dkt. No. 10-1), the deadline for Tianma to move, answer, or otherwise respond to

Plaintiff Japan Display Inc.’s Complaint in the above-captioned case is extended for ninety days

from the date of the Waiver, up to and including December 21, 2020.

       The Clerk of the Court is directed to STRIKE the Summons in a Civil Action (Dkt. No. 9).

       So ORDERED and SIGNED this 23rd day of September, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
